          Case 1:15-cr-00174-LGS Document 476
                                          475 Filed 12/01/20
                                                    11/25/20 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013

Franklin A. Rothman                                                           Tel: (212) 571-5500
Jeremy Schneider                                                              Fax: (212) 571-5507
Robert A. Soloway
David Stern

Rachel Perillo
                                                          November 25, 2020
                                  Application Granted. Defendant Romero shall refile his sentencing
Via ECF                           submission on or before December 15, 2020. The Government shall
Honorable Lorna G. Schofield      refile its submission on or before December 22, 2020. The Clerk of th3
United States District Judge      Court is directed to terminate the letter motion at docket number 475.
Southern District of New York
500 Pearl Street              Dated: November 30, 2020
New York, New York 10007      New York, New York

        Re:      United States v. Ludwig Zelaya Romero
                 15 Cr. 174 (LGS)

Dear Judge Schofield:

       I am the attorney for Ludwig Zelaya Romero, the defendant in the above-
referenced matter. This letter is respectfully submitted with the consent of the
government, by AUSA Matthew Laroche, to request an extension of the deadlines
for sentencing submission in this case.

        The Court has ordered that Mr. Zelaya’s updated sentencing submission be
filed by December 1, 2020, and the government’s by December 8, 2020. I
respectfully request that the deadlines be extended by two weeks, to allow Mr.
Zelaya to file his submission by December 15, 2020, and the government by
December 22, 2020. An extension is needed because counsel needs additional time
to meet with Mr. Zelaya, who is in custody at the Metropolitan Detention Center
(MDC) and who requires a Spanish-speaking interpreter, in order to discuss issues
related to sentencing. Due to the pandemic, there is a shortage of interpreters who
are available and willing to enter the MDC, which has made it difficult to schedule
a meeting. However, a two-week extension should provide sufficient time to meet
with my client. If the Court has any questions regarding this application, please
contact my office.

                                                                   Respectfully submitted,

                                                                   /s/ David Stern
cc:     AUSA Matthew Laroche (by ECF)
